Hines, J.,
dissenting. A partial assignment by an employee of his claim against his employer for wages, if assented to by the employer, can be enforced at law by the assignee; and if the partial assignment is not assented to by the employer, it can be enforced in equity against the assignor and the employer. In either event the assignment creates a valid demand against the assignor and employer, and payment of the wages to the assignor will be treated as made for the benefit of the assignee of the wages to the extent of the sum assigned, and the payee will be treated as holding the same in trust for the assignee, who can sue for the conversion of the same at law. The necessity of going into equity to enforce the demand is dispensed with by the payment of the fund to the assignor. It seems to me to be a startling proposition that the assignee can not sue the assignor at law for the conversion of the funds which the assignor had assigned to him and which the assignor had collected. West v. Brown, 165 Ga. 187 (140 S. E. 500).